DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 22 November 2021.
2.         Claims 1, 2, and 4-18 have been amended.  Claims 19 and 20 have been cancelled.  Claims 21 and 22 are new and have been added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-18 and 21-22 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended now Claims 1-18 and 21-22 to provide statutory support and the rejection is maintained.
In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath (US 2013/0073387). Although Applicants have amended now Claims 1-18 and 21-22 to further define the claim limitations, the prior art rejection of Heath is maintained.  See below additional citations clearly defining and outlining Applicants’ claimed invention.


Response to Arguments

Applicants’ arguments filed 22 November 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-18 and 21-22, Applicants argue that: (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  As previously explained due to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner details the maintained rejection under 35 U.S.C. 101 in the below rejection with further explanation.  The Examiner notes Applicants’ analysis for the abstract idea is misunderstood from the subject matter eligibility analysis, however it is clear a user is still inputting received data via an interface, which could be a keyboard, touchscreen, keypad, computer mouse input, into pre-programmed software via the general purpose computer to output the claim results.  Applicants cite almost all of the court case decisions listed in the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and two new PTAB cases (Ex Parte Silvia; Ex Parte Scott) but these case decisions do not support Applicants’ instant application because these court case decisions are of different subject matter from Applicants’ claimed invention.  At best, the claims may be an improvement to a business method (but only to be determined if to overcome the cited prior art).  As stated in the previous Office action, the GUI’s of the court cases of Trading Technologies and Core Wireless are completely different in that if careful analysis and understanding of these cases would reveal that Applicants’ interface does not match the technological advances and processing improvements to these abstract ideas via the GUI’s in these court cases.  As currently recited, there is no technical improvement to a computer or generally to perform operations that provide analytics tools derived from a consumer decision journey model”.  Per the limitations mentioned in the Remarks, “audience segment sentiment for…specific good or service; utilizing the browser history and the additional details to generate a consumer decision journey model for a category of goods or services” is merely data manipulation received by a user utilizing pre-programmed software on a general-purpose computer or via a simple phone call, text/snail/electronic email message for the received results.  For at least these reasons, the below rejection is maintained. 
Regarding the prior art rejection, Applicants submits that:  (2) Heath (US 2013/0073387) does not teach or suggest in at least amended independent Claim 1, basically, “audience segment sentiment for…specific good or service; utilizing the browser history and the additional details to generate a consumer decision journey model for a category of goods or services; for a particular demographic at a particular state of a consumer decision journey”.  With regard to argument (2), the Examiner respectfully disagrees.  See below detailed citations clearly outlining Applicants’ new recitations.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 16-18 and 21-22 are focused to statutory category, “system” set, reciting proper computer architecture support for the claim limitations.  However Claims 1-8 are still considered a non-statutory category because they are focused on computer-readable storage media that are recited in the instant published specification as both volatile (transitory) and non-volatile (non-transitory) media (see paragraphs 25, 26).  As it is permissible to recite the media as being volatile and non-volatile in a specification, the claims must recite “non-transitory computer-readable storage media” (non-volatile media). As now amended, re-named “method” Claims 9-17 do not recite any computer architecture components to support the step limitations.  Although an interface is claimed, this could still be interpreted as a user or person manually operating a display device such as an overhead projector with pen or pencil entries for an audience.  Applicants should amend these claims in the same manner at system claims 16-18 and 21-22.   Correction is still required.  Despite this continued failure to pass Step 1, the Examiner continues with the analysis and the rejection is maintained.  
Step 2A Prong One: Claims 1-18 and 21-22 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“receive browser history for a plurality of consumers;
receive additional details comprising communications to or from a plurality of consumer devices corresponding to the plurality of consumers;
utilizing the browser history and the additional details to generate a consumer decision journey model for a category of goods or services;
provide(ing) a strategic planning interface to a user, the strategic planning interface including a good or service selection interface through which a specific good or service within the category of goods or services is selectable; 
receiving a selection of a specific good or service good or service through the strategic planning interface;
upon receiving the selection of the specific good or service from the user, transform the browser history and the additional details into an interactive visual representation of audience segment sentiment for the specific good or service, based on the consumer decision journey model, for a particular demographic at a particular state of a consumer decision journey” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under 
	Prong Two:  Claims 1-18 and 21-22: The judicial exception is not integrated into a practical application because the claims as a whole describe how to “generally to perform operations that provide analytics tools derived from a consumer decision journey model”.  Nothing in the claim elements precludes the steps from practically being performed as commercial interactions (including advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 11-31) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. As currently recited, only two independent claims (Claims 19 and 20) properly contains computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea.  Media claims 1-18 recite volatile 
Step 2B: Claims 1-18 and 21-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements of “[volatile/transitory] storage media; processor; interface”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicants’ published Specification ¶’s 31-41) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “computing device 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. 

Examiner still notes that the claimed contents of Claims 1-18 and 21-22 amount to non-functional descriptive material and labels that do not functionally alter the claimed method.  The recited “wherein” limitation steps would be performed in the same manner regardless of what data is labeled/contained in the “selected feature; audience segments; the various “tools”; attributes; sequencing; strategic planning interface; intent; trends; measurements, etc.”.  Thus, the prior art and the claimed invention have identical structure and the claimed descriptive material is insufficient to distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.

	
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath (US 2013/0073387).

a computer-readable storage media/system that provide analytics tools derived from a consumer decision (implementing online consumer communications) journey model (modeling social networks using analytic measurements of online social media content), the operations comprising: a processor; and a computer storage medium storing computer-useable instructions that, when used by the processor, cause the processor to (see at least paragraphs 13-18, 138):

receive browser history for a plurality of consumers (Client application software 28 is configured such that when a user selects (e.g., "clicks") advertising pane 72, an Internet browser program associated with client system 14 is launched and is directed to the URL as specified by the advertiser.  This is a so-called "click through" occurrence, which is recorded in the user history file) (see at least paragraph 178);

receive additional details (providing combined technologies for social networking interactions using tracking, predicting, and implementing online consumer communications, browsing behavior, buying patterns, and advertisements and affiliate advertising, for ad links, promotions, online coupons, mobile services, for Educational related Products, Goods, and/or Services for related company and local information on a three dimensional geospatial platform using geospatial mapping technology, company-local information, social networking, and social networking communities ("EPGS-GM-CL/I-SN") comprising communications to or from a plurality of consumer devices (to provide educational related and integrated social networking, real time geospatial mapping, geo-target location based technologies including GPS and GIS or mobile device and receiving current location of user's electronic device and multiple points of interest, cloud-type configuration storing and handling user data across multiple applications, generating user  corresponding to the plurality of consumers) (implementing online consumer communications) (see at least paragraph 73);

utilizing the browser history and the additional details to generate a consumer decision journey model for a category of goods or services (implementing online consumer communications; modeling social networks using analytic measurements of online social media content (see at least paragraphs 13-18, 138);

providing a strategic planning interface to a user (Location-Based Social Network (LBSN) profiles from four different places are analyzed here and the results are presented as they relate to space, time, and activities; a user can interface with a server device; planning), the strategic planning interface  including a good or service (goods, and/or services) selection interface through which a specific good or service within the category of goods or services is selectable (see at least paragraphs 3-10, 19, 27, 58, 257, Abstract); 

receiving a selection of a specific good or service through the strategic planning interface (providing broad and alternative category clustering of the same, similar or different categories in social/geo/promo link promotional data sets for end user display of interactive ad links, promotions and sale of educational related Products, Goods, and/or Services integrated with 3D spatial geomapping and social networking; user profile; related activities, e.g., education related products, goods or services; history) (see at least paragraphs 2, 17, 27, 75-78); 

upon receiving a/the selection of the specific good or service from the user (optional information), transforming the browser history and the additional details (Internet browser) into an interactive visual representation of audience segment sentiment (entertainment can attract an audience and influence their actions and thoughts) for the good or service, based on the consumer decision journey model, for a particular demographic at a particular state of a consumer decision journey (to provide educational related, integrated social networking, real time geospatial mapping, geo-target location based technologies including GPS and GIS and multiple points of interest, receiving current location of user's electronic or mobile device and multiple points of interest, cloud-type configuration storing and handling user data across multiple enterprises, generating user behavior data and ad links, promotions ("social/geo/promo") links on a website for educational related products, goods, and/or services, including educational related social/geo/promo data sets for user customized visual displays showing 3D map presentations with correlated or related broad or alternative categories of social/geo/promo links to be displayed with web page content for view and interaction by an end user; gather basic demographic profile information including the user's current location and behavior data as they purchase and/or view ad links, promotions, online coupons, mobile services, Products, Goods, or Services, entertainment shopping, penny auctions or online auctions, advertisements and affiliate advertising or services on Social Earth, which can be sent to advertisers or otherwise capitalized by the users of the invention.  By gathering this valuable demographic information, the present invention provides the ability to target market to Social Shoppers based upon specific location, demographic profile and selected social layer.  This data can also include GPS for mobile user, which can be sent to advertisers servers for target mobile marketing based upon the 

With regard to Claim 2, Heath teaches wherein the audience segments sentiment is displayable in ranked order by audience by interest, audience segments by size, path to purchase, product and competitive trends (see at least paragraphs 127, 138).

With regard to Claim 3, Heath teaches wherein the audience segments by interest and the audience segments by size provide an affinity defined as a function of overlap between audience segments and the selection of options for the category of goods or services, the audience segments defined based on search and browsing behavior (see at least paragraphs 18, 127).

With regard to Claim 4, Heath teaches wherein the path to purchase identifies an average number of searches or page views for the specific good or service over time (see at least paragraphs 9, 132).

With regard to Claim 5, Heath teaches wherein the operations further comprise presenting a media buying tool with a digital destination interface, traditional media consumption interface, conquest interface, conquest over time interface, and a conquest by geography interface (see at least paragraphs 74-77).

With regard to Claim 6, Heath teaches wherein the digital destination interface identifies domains visited by the consumers immediately after a search for the good or service (see at least paragraph 74).

wherein traditional media consumption interface identifies movies or songs searched by the consumers for the good or service over time (see at least paragraphs 74, 127).

With regard to Claim 8, Heath teaches wherein conquest interface identifies explicit competitors, explicit competitors being determined when a consumer searches for competitor goods or services for the specific good or service in a same session while doing a direct comparison, or implicit competitors, implicit competitors being determined when a consumer searches for competitor goods or services for the specific good or service in the same session without doing a direct comparison (see at least paragraphs 101, 120, 138).

With regard to Claim 10, Heath teaches wherein the top attributes identify attributes searched for by consumers for the category of specific good or service (see at least paragraph 310).

With regard to Claim 11, Heath teaches wherein the sequencing identifies an average number of searches or page views per intent over time for the specific good or service (see at least paragraph 434).

With regard to Claim 12, Heath teaches wherein intent comprises one or more of discount, finance, insurance, price, comparison, dealership, miles per gallon, price, reviews, specification, visits to third party sites, or superlatives (see at least paragraph 434).

wherein the sequencing identifies an average number of searches or pages views for each of query pattern of the browser history for the specific good or service (see at least paragraph 434).

With regard to Claim 14, Heath teaches presenting trends and management interface comprising trends and engagement data and measurement data (see at least paragraph 75).

With regard to Claims 15, 17, Heath teaches wherein the trends and engagement interface identifies a geographical momentum of search volumes for the good or service (see at least paragraphs 75, 434).

With regard to Claim 18, Heath teaches wherein the measurements interface identifies the top search tokens by volume for a selected time for the specific good or service (see at least paragraphs 75-77, 434).

With regard to Claim 21, Heath teaches wherein the measurements identifies an inflection point for a particular option of the selection of options for the category of goods or services (see at least paragraphs 75-77, 434).

With regard to Claim 22, Heath teaches wherein the trends and engagement data identifies search volumes corresponding to the selection of options for the category of goods or services (see at least paragraphs 75, 435).

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
		
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623